DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action has been issued in response to amendment filed on 08/31/2022.  Claims 38-39 have been amended.  Claims 1-22, 40 have been canceled.  Claims 45-46 have been added.  Claims 23-39, 41-46 are pending in this Office Action. Accordingly, this action has been made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24, and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 24 recites limitation of “the media stored at the gateway is specific to the fuel dispenser's unique identification”.  However, the limitation is not disclosed in the specification.  The specification only discloses the fuel’s dispenser’s unique identification, and the received media can be specific to the fuel dispenser’s unique identification (para.[0008]).  There isn’t any place in specification supported for the media stored at the gateway is specific to the fuel’s dispenser’s unique identification.
Claim 26 recites limitation of “the media stored at the gateway is specific to the customer's identification”.  Reviewing the specification, there isn’t any place in the specification discusses about the media stored is specific to the customer’s identification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recite limitations of the request for media, wherein the request includes identification data, and the media is specific to the fuel dispenser’s unique identification.  Claims 25-26 recite limitations of the second request for query if the media has been updated since the transmission of the request, wherein the second request includes customer identification.  It is unclear the reason of the second request to determine if the media update includes the customer identification, but the media is associated with the fuel dispenser.  
Claim 42 recites limitation of “the fuel dispenser includes a plurality of fuel dispensers”.  The limitation is unclear, it could be a fuel dispensing station includes a plurality of fuel dispensers.
Claims 38-40 recites limitations similar to limitation of claims 23-26 and are rejected for the same reason.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 23-46 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 23 recites limitations of transmission a request for media from gateway to media source, storage the requested media in library of gateway, transmission the request media from the gateway to the fuel dispenser, and output the media on output device of the fuel dispenser.
The limitation of transmission a request for media from gateway to media source, storage the requested media in library of gateway as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind.  That is nothing in the claim element precludes the step from practically being performed in the human mind.  For example, “transmission” and “storage” in the context of this claim encompasses the user manually provides the request for media to the media source and gets, and stores/saves the requested media to in the gateway.  
The limitation of transmission the request media from the gateway to the fuel dispenser, and output the media on output device of the fuel dispenser, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind. For example, “transmission” and “output” in the context of this claim encompasses the user manually provides the gateway to the fuel dispenser, then opens the media for outputting.
If the claim limitations, under its broadest reasonable interpretation, covers performance of the limitations in the human mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application.  In particular, the claim only recites additional elements such as the fuel dispenser having processor, communication unit, output device, the gateway having library, processor, and the media source – using a processor to perform the transmission, storage, and outputting functions, using communication unit to communicate/connect between the fuel dispenser, gateway, and media source.  The processors, communication unit, output device in the claim is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of transmission, storage, and output the media) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.   
As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using processors, communication unit, output device to perform the transmission, storage, and output functions amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The claim is not patent eligible.
Claim 24 recites the limitation of unique identification of the fuel dispenser, and the media stored at gateway is specific for the fuel dispenser’s unique identification, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind.  That is nothing in the claim element precludes the step from practically being performed in the human mind.  For example, the unique identification in the context of this claim encompasses the user manually provides the unique identification for the fuel dispenser and save the media in the gateway associated with the unique identification.   
Claims 25-26 recite the limitations transmission another request with customer identification to the media source to check if the media has been updated since the request, transmission and storage the updated media to gateway, and transmission and output the updated media at the fuel dispenser, another request includes customer identification data, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind.  That is nothing in the claim element precludes the step from practically being performed in the human mind.  For example, ““transmission”, “storage”, and “output” in the context of this claim encompasses the user manually provides the request for updated media to the media source and gets, and stores/saves the updated media in the gateway, gets and opens the updated media for outputting.
Claims 27-30 recite additional elements such as the fuel dispenser and the gateway are at fuel station, the media source is at the same or remotes from fuel station, the first communication unit at the fuel dispenser and the second communication unit at the gateway are wired or wireless communication units.  These elements perform generic device functions at particular locations such that they amount no more than mere components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
Claims 31-44 recites limitation similar to limitations of claims 23-30, and are rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-24, 27-37 are rejected under 35 U.S.C. 103 as being unpatentable over Quarendon et al. (US 2002/0023028), and further in view of Wilson et al. (US 2002/0042741).
With respect to claim 23, Quarendon discloses a system for managing fuel dispenser media, comprising: 
a fuel dispenser comprising a media output device, a first communication unit, and a first processor operatively coupled to the first communication unit and configured to cause information to be provided to a user via the media output device
(fig. 1 & 3, para.[0030]: fuel dispenser 26 integrates with music dispenser 22 comprises display 38, controller 34); and 
a gateway external to the fuel dispenser (fig.1: local server 16 external to fuel dispenser 26), the gateway comprising a media library configured to store media thereon, a second communication unit configured to communicate with the first communication unit and with a media source that is external to the fuel dispenser 
(para.[0026], [0038], fig. 1: the fuel station 62 comprises memory 20, the music downloaded to memory 20, local server 16 connects to local controller 34, local sever 16 of fuel station 62 also connects to central server 12 of the central music repository 10, the central music 10 is separated to fuel dispenser), and 
a second processor configured to cause transmission, using the second communication unit, of a request for media to the media source
(para.[0038]: local server 16 asks central server 12 for music), 
storage in the media library of the media received from the media source in reply to the request
(para.[0038]-[0039]: music is downloaded to memory 20 of the fuel station 62, it becomes available for purchase), and 
transmission, using the second communication unit, of the media received from the media source in reply to the request to the fuel dispenser
(para.[0038]-[0040]: the local controller 34 of fuel dispenser 22 has memory to store the music files); 
wherein the first processor is configured to cause the media received from the gateway to be output to a user of the fuel dispenser
(para.[0038]-[0041], [0048]: the consumer receives media from either central server 12 or fuel dispenser 22 through music dispensers).
Though Quarendon discloses the fuel dispenser has the display 38 (para.[0038]). However, Quarendon does not explicitly disclose the media to be output to a user via the display 38 or media output device.
In the same field of endeavor, Wilson discloses the received media to be output to a user of the fuel dispenser via the media output device (Wilson: para.[0023], [0072], fig.7).
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine Wilson’s teachings into Quarendon’s teaching to provide the presentation devices at multiple geographically dispersed remote locations displays video, still image file as suggested by Wilson (See para.[0072]).
Claim 24 is rejected for the reasons set forth hereinabove for claim 23. However, Quarendon does not discloses limitation of claim 24.
Wilson discloses the request includes identification data that uniquely identifies the fuel dispenser among a plurality of fuel dispensers each configured to communicate with the gateway, and the media stored at the gateway is specific to the fuel dispenser's unique identification (para.[0035]-[0036]).
   It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine Wilson’s teachings into Quarendon’s teaching to provide information specific to  for each remote computer suggested by Wilson (See para.[0034]).
Claim 27 is rejected for the reasons set forth hereinabove for claim 23 and furthermore Quarendon discloses the fuel dispenser and the gateway are located at a fuel dispensing station; and the media source is a network cloud located remotely from the fuel dispensing station (para.[0025]).  
Claim 28 is rejected for the reasons set forth hereinabove for claim 23 and furthermore Quarendon discloses the media source is located at a same fuel dispensing station as the fuel dispenser and the gateway (para.[0050]).  
Claim 29 is rejected for the reasons set forth hereinabove for claim 23 and furthermore Quarendon discloses the first communication unit includes at least one of a wired communication unit and a wireless communication unit; and the second communication unit includes at least one of a wired communication unit and a wireless communication unit (para.[0025], [0029]).  
Claim 30 is rejected for the reasons set forth hereinabove for claim 23 and furthermore Quarendon discloses the media output device includes at least one of a display and a speaker(fig.3: block 38, para.[0030]).  
With respect to claim 31, Quarendon discloses a method of managing fuel dispenser media, comprising: 
transmitting, from a media library, an electronic request for media to a media source
(para.[0038]: local server 16 asks central server 12 for music); 
receiving, at the media library, media from the media source in reply to the request
(para.[0038]-[0039]: music is downloaded to memory 20 of the fuel station 62); and 
distributing, using the media library, the received media to each of a plurality of fuel dispensers, wherein the plurality of fuel dispensers are at a common geographic location; wherein the media source is remote from the common geographic location
(fig. 1, para.[0024], [0038]-[0040]: the local controller 34 of fuel dispenser 22 has memory to store the music files, the consumer receives media from either central server 12 or fuel dispenser 22)) 3Application No. 16/889,544Docket No.: 047376-221C01US (201504).
However, Quarendon does not disclose the media is displayed on a media output device of each of the fuel dispensers, and First Preliminary Amendmentthe received media is targeted to the common geographic location.
Wilson discloses the received media is displayed on a media output device of each of the fuel dispensers (Wilson: para.[0023], [0072], fig.7), and First Preliminary Amendmentthe received media is targeted to the common geographic location (para.[0035]-[0036]).
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine Wilson’s teachings into Quarendon’s teaching to provide the presentation devices at multiple geographically dispersed remote locations displays video, still image file as suggested by Wilson (See para.[0072]).
Claim 32 is rejected for the reasons set forth hereinabove for claim 31 and furthermore Quarendon discloses the media library is located at a same fuel dispensing station as at least one of the plurality of fuel dispensers ().  
Claim 33 is rejected for the reasons set forth hereinabove for claim 31 and furthermore Quarendon discloses the common geographic location includes a fuel dispensing station at which each of the fuel dispensers is located ().  
Claim 34 is rejected for the reasons set forth hereinabove for claim 31 and furthermore Quarendon discloses the common geographic location includes at least one of a city, a county, and a state in which each of the fuel dispensers is located ().  
Claim 35 is rejected for the reasons set forth hereinabove for claim 31 and furthermore Quarendon discloses the media output device includes at least one of a display and a speaker (fig.3 block 31).  
Claim 36 is rejected for the reasons set forth hereinabove for claim 31 and furthermore Quarendon discloses the media library is included in at least one of the fuel dispensers (fig. 3, para.[0030]).  
Claim 37 is rejected for the reasons set forth hereinabove for claim 31 and furthermore Quarendon discloses the media library is included in a gateway configured to communicate with the fuel dispensers (fig. 1, para.[0024]).  

Claims 25-26, and 38-44 are rejected under 35 U.S.C. 103 as being unpatentable over Quarendon et al. (US 2002/0023028), and further in view of Wilson et al. (US 2002/0042741), and further in view of Straub (US 2010/0313235).
Claim 25 is rejected for the reasons set forth hereinabove for claim 23. Quarendon discloses the transmission for the request for media to the media source, the request querying media from media source from the gateway, storage the media received from the media source in reply to the request, and the media receive from the gateway to be output to a user of fuel dispenser (para.[0038]-[0041]).  Quarendon also discloses the gateway/local server periodically updated the media (para.[0016], [0039]).  However, Quarendon does not explicitly teach the second request querying whether media data store at the media source has been updated.
Straub discloses the request for content of the RSS file may periodically check to determine whether the content of the RSS file has been updated since the last time it was checked, if the content of RSS file has been updated, the content of the RSS file is retrieved and stored (Straub: para.[0075]).
Wilson discloses the received media to be output to a user of the fuel dispenser via the media output device (Wilson: para.[0023], [0072], fig.7).
Thus, Querendon, Straub, and Wilson in combination teach the second processor is configured to cause transmission, using the second communication unit, a second request for media to the media source, the second request querying whether media data stored at the media source has been 2Application No. 16/889,544Docket No.: 047376-221C01US (201504)First Preliminary Amendment updated since the transmission of the request for media to the media source from the gateway, storage of the updated media received from the media source in reply to the second request, and transmission, using the second communication unit, of the updated media received from the media source in reply to the second request; and the first processor is configured to cause the updated media received from the gateway to be output to a user of the fuel dispenser via the media output device.
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine Wilson’s teachings into Quarendon’s teaching to provide the presentation devices at multiple geographically dispersed remote locations displays video, still image file as suggested by Wilson (See para.[0072]).
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine Straub’s teachings into Quarendon’s teaching to provide the technique of checking if the content of file has been updated, then retrieving the updated content, storing the retrieved updated content, and making the content available for using, which as the result would save the system resource as avoiding unnecessary retrieving the content as suggested by Straub (See abstract and para.[0075]).
Claim 26 is rejected for the reasons set forth hereinabove for claim 25.  However, Quarendon does not disclose limitation of claim 26.
Wilson discloses the second request includes identification data that identifies a customer at the fuel dispenser, and the media stored at the gateway is specific to the customer's identification (para.[0034]).
  It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine Wilson’s teachings into Quarendon’s teaching to provide information specific to individual client suggested by Wilson (See para.[0034]).
With respect to claim 38, Quarendon discloses a method of managing fuel dispenser media, comprising: 
transmitting a request for media for a fuel dispenser at a fuel dispensing station from a media management module at the fuel dispensing station to an external media source that is remote from the fuel dispensing station
(para.[0038]: local server 16 asks central server 12 for music), 
providing the received media to the fuel dispenser for output of the media to a user of the fuel dispenser (para.[0038]-[0041], [0048]: the consumer receives media from either central server 12 or fuel dispenser 22).
Quarendon also discloses the gateway/local server periodically updated the media (para.[0016], [0039]).  However, Quarendon does not explicitly teach the request for media querying whether media data stored at the external media source has been updated since a prior request for media was transmitted to the external media source from the media management module.
Straub discloses the request for content of the RSS file may periodically check to determine whether the content of the RSS file has been updated since the last time it was checked, if the content of RSS file has been updated, the content of the RSS file is retrieved and stored (Straub: para.[0075]).
Thus, Quarendon and Straub in combination teach the request for media querying whether media data stored at the external media source has been updated since a prior request for media was transmitted to the external media source from the media management module.
Quarendon teaches the request for media including identification data that identifies the fuel dispenser; receiving at the media management module updated media from the external media source in reply to the request for media, the received media being specific to the fuel dispenser's identification
(Quarendon: para.[0035]-[0036])4Application No. 16/889,544Docket No.: 047376-221C01US (201504).
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine Wilson’s teachings into Quarendon’s teaching to provide the presentation devices at multiple geographically dispersed remote locations displays video, still image file as suggested by Wilson (See para.[0072]).
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine Straub’s teachings into Quarendon’s teaching to provide the technique of checking if the content of file has been updated, then retrieving the updated content, storing the retrieved updated content, and making the content available for using, which as the result would save the system resource as avoiding unnecessary retrieving the content as suggested by Straub (See abstract and para.[0075]).

Claim 39 is rejected for the reasons set forth hereinabove for claim 38 and furthermore Quarendon discloses transmitting a second request for media for the fuel dispenser from the media management module to the external media source, the second request for media querying whether media data stored at the external media source has been updated since the request for media was transmitted to the external media source from the media management module: receiving at the media management module updated media from the external media source in reply to the second request for media; and providing the received updated media to the fuel dispenser for output of the media to a user of the fuel dispenser.  
Claim 40 is rejected for the reasons set forth hereinabove for claim 38.  
However, Quarendon does not disclose limitation of claim 40.
Wilson discloses the second request includes identification data that identifies a customer at the fuel dispenser and the received updated media is specific to the customer's identification (para.[0034]).
  It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine Wilson’s teachings into Quarendon’s teaching to provide information specific to individual client suggested by Wilson (See para.[0034]).
Claim 41 is rejected for the reasons set forth hereinabove for claim 38 and furthermore Quarendon discloses the fuel dispenser includes a single fuel dispenser, and the media management module is included in the fuel dispenser (fig. 3 para.[0030]).  
Claim 42 is rejected for the reasons set forth hereinabove for claim 38 and furthermore Quarendon discloses the fuel dispenser includes a plurality of fuel dispensers (fig. 1, para.[0024]).  
Claim 43 is rejected for the reasons set forth hereinabove for claim 38 and furthermore Quarendon discloses the media management module is included in the fuel dispenser (fig. 3, para.[0030]).  
Claim 44 is rejected for the reasons set forth hereinabove for claim 38 and furthermore Quarendon discloses the media management module is included in a gateway configured to communicate with the fuel dispenser (fig. 1, para.[0024]).
Claim 45 is rejected for the reasons set forth hereinabove for claim 38.
In the same field of endeavor, Wilson discloses displaying the at least one of the video file and the still image file on a display of the fuel dispenser (Wilson: para.[0023], [0072], fig.7).
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine Wilson’s teachings into Quarendon’s teaching to provide the presentation devices at multiple geographically dispersed remote locations displays video, still image file as suggested by Wilson (See para.[0072]).
Claim 46 is rejected for the reasons set forth hereinabove for claim 23.
In the same field of endeavor, Wilson discloses discloses the media includes at least one of a video file and a still image file; the media output device includes a display; and outputting the media to the user of the fuel dispenser via the media output device includes the display showing the at least one of the video file and the still image file (Wilson: para.[0023], [0072], fig.7).
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine Wilson’s teachings into Quarendon’s teaching to provide the presentation devices at multiple geographically dispersed remote locations displays video, still image file as suggested by Wilson (See para.[0072]).


Response to Argument
Applicant argues Quarendon does not disclose the media output device.  However, Quarendon discloses the music dispenser which is the same as media output device (in para.[0039]).
Applicant argues Quarendon  does not disclose the media source is locate at the same fuel dispensing station.  However, the central music 10 has the network connection 24 with the fuel dispensing station.  Thus, it is not limited that the central music located at the fuel dispenser station.
Accordingly, examiner strongly believes that a prima facie case has been clearly establish with respect to the prior art rejection of the instant claims, given their broadest reasonable interpretation. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU NGUYET T LE whose telephone number is (571)270-1093. The examiner can normally be reached Monday-Friday 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THU NGUYET T LE/           Primary Examiner, Art Unit 2162